PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Beem, Alan, M.H.
Application No. 14/545,581
Filed: 23 May 2015
For: Pri-mirna libraries and methods for making and using pri-mirna libraries

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition to revive under 37 CFR 1.137(a), filed             November 5, 2021.

The petition under 37 CFR 1.137(a) is GRANTED.

The instant application became abandoned for failure to timely file pay fees in response to the Notice Requiring Excess Claims Fees, mailed March 7, 2018.  This Notice set an extendable period for reply of two months. No fees having been received on or before May 7, 2018, the application became abandoned by operation of law on May 8, 2018.  Applicant then paid the excess claims fees on May 9, 2018.  The Office mailed a courtesy Notice of Abandonment on September 18, 2018.  Applicant filed petitions to revive under 37 CFR 1.137(a) on           February 8, 2021 and August 9, 2021.  However, the petitions were dismissed in decisions mailed on June 8, 2021 and September 8, 2021, respectively.  The decisions explained that Applicant had not satisfactorily explained the delay in filing the initial petition to revive.
  
With the instant renewed petition, Applicant has satisfactorily explained the delay in filing the initial petition to revive.  The other requirements for a grantable petition were previously met with the earlier filed petitions.

The application is being forwarded to Group Art Unit 1639 for examination in due course.

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions